COLLINS, J.
. This action was brought to recover the value of a car load of wheat, and the essential facts are undisputed. In September, 1900, plaintiff was the owner of the wheat in question, and shipped it by rail from Running Water station, in South Dakota, to Milwaukee, Wisconsin, receiving from the carrier a bill of lading; the consignees being plaintiff’s agents at Milwaukee. When the car *373reached Canton, another station on the line of road, one Wasser unlawfully obtained possession of the accompanying waybill, and substituted a forgery, which, in terms, consigned the car from one C. B. Pratt to defendants, who were grain brokers or factors in Minneapolis. Wasser also forged a bill of lading purporting to bear the signature of the carrier’s authorized agent at another station, in which Pratt was named as consignor, and these defendants as consignees. Under the assumed name of C. B. Pratt, Wasser mailed this forged bill of lading from a town in Iowa to defendants at Minneapolis, directing them to sell the wheat upon Ms account and remit the proceeds. Pursuant to the forged waybill, the car was diverted from its proper destination to Minneapolis, and delivered to defendants upon their payment of freight charges and surrender of the forged bill of lading. They sold the wheat, and accounted to Wasser, under the name of Pratt, for the proceeds, less the freight charges, inspection fees incurred, expenses of handling, and a commission to themselves of $9.71. They acted in entire good faith, supposing that the bill of lading was genuine, and that their correspondent was the real owner and actual consignor of the property. They were not guilty of any negligence, according to the findings. The appeal is from a judgment in favor of plaintiff entered upon the findings of fact, and a conclusion of law that he was entitled to recover the value of the wheat.
Counsel for defendants relies mainly upon Leuthold v. Fairchild, 35. Minn. 99, 27 N. W. 503, 28 N. W. 218, and McLennan v. Minneapolis & N. Ele. Co., 57 Minn. 317, 59 N. W. 628, and practically concedes in his brief that, if the opinions in these cases sustain his contention, they are against the weight of authority in this country, as well as in England. There can be no doubt of this. But the present case is wholly unlike those referred to. The plaintiff’s wheat, through no act of his own, but through the rascality of Wasser, and possibly the negligence of the common carrier, passed into the possession of these defendants. They were not mere agents for, or servants of, Wasser, disposing of paper evidences of title to the property while it was actually or constructively in the possession of the latter. Through the forgeries the grain itself *374was delivered to defendants, and apparently they acquired a special property therein for the advances made, expenses of sale, and' services rendered. They could have maintained an action of claim and delivery if this grain had been withheld from them by any one except the true owner. As factors, they could not only insure it for full value, but could sell it in their own names; such a sale being in the usual course of business. A purchaser could implicitly rely upon defendants’ responsibility as factors, and had the title failed, as to such purchaser, he would have a remedy against them for the full value of the property. A sale under such circumstances is an exercise of dominion over the property in defiance of and to the exclusion of the rights of the owner, and such exercise of dominion constitutes a conversion upon which an action may be based. The defendants acted as factors or commissionmen, and their liability to plaintiff is fixed by their acts, not by what they flight be called when performing these acts, or designated by the trial court in its findings.
Onli(the facts, the case is controlled by Dolliff v. Robbins, 83 Minn. 498, 86 N. W. 772. Although the question of the extent of the liability of a commission merchant, who merely acted as an agent in the matter of receiving and disposing of goods shipped to him, was not there passed upon, it was expressly held, upon a state of facts not distinguishable from those now before us, that Leut-hold v. Fairchild was not in point.
In the case last referred to, the defendant bank was merely a medium through which payment for certain grain was obtained for the consignor. There was not, nor was there in McLennan v. Minneapolis & N. Ele. Co., supra, that delivery of possession of the property, that independent exercise of dominion over it, and that personal interest in the proceeds of the sale, which are found here.
These defendants were not acting simply as servants in collecting money for another. They were connected with the property in a wholly distinctive character, and in their own behalf, with all the powers, duties, and rights of factors, including qualified ownership. They disposed of property which had been taken from the true owner by the criminal acts of Wasser, they received the proceeds of their sale, and cannot justify their acts by claiming *375good faith, and ignorance of the fact that Wasser was the original wrongdoer, and that they have accounted to him. What was said in Swim v. Wilson, 90 Cal. 126, 27 Pac. 33, is quite appropriate here, as follows: “It is a matter of everyday experience that one cannot always be perfectly secure from loss in his dealings with others, and the defendant here is only in the position of a person who has trusted to the honesty of another, and. has been deceived. He undertook to act as agent for one who,'it now appears, was a thief, and, relying on his' representations, aided his principal to convert the plaintiff’s property into money; and it is no greater hardship to require him to pay to the plaintiff its value, than it would be to take the same away from the innocent vendee, who purchased and paid for it.” The true owner of property appropriated by another person can, under such circumstances, follow and reclaim it wherever found and identified; and he can hold any person responsible, as for conversion, who has assumed the right to sell it and give possession.
This court, in disposing of this case, must be governed by the well-settled principles of law, and cannot grant immunity to defendants because of the hardship which arises from a liability; nor can it be influenced by the fact that a negligent common carrier might have been subjected to an action for the value of the wheat, or, as claimed by counsel, that the action to recover such value ought, in justice, to have been brought against the. carrier instead of defendants.
Judgment affirmed.